Exhibit 10.1

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES PURCHASED HEREUNDER MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REGISTRATION
REQUIREMENTS THEREUNDER.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”) is entered into as of
December 19, 2016, by and among Equity Bancshares, Inc., a Kansas corporation
(the “Company”), certain selling stockholders of the Company, severally and not
jointly and severally, listed on Annex A hereto (collectively, the “Selling
Stockholders” and each, a “Selling Stockholder”), and the purchasers, severally
and not jointly and severally, listed on signature pages hereto (collectively,
the “Purchasers” and each, a “Purchaser”).

BACKGROUND

The Company and the Selling Stockholders, severally and not jointly and
severally, desire to sell, and each Purchaser desires to purchase, shares of the
Company’s Class A common stock, par value $0.01 per share (the “Class A Common
Stock”), on the terms and subject to the conditions contained herein.

The issuance and sale of the shares of Class A Common Stock hereunder is being
made in a private placement, without registration under the Securities Act or
any other applicable securities Laws (as defined below), in reliance on one or
more exemptions from registration and other requirements thereunder.

Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.    Purchase and Sale of Class A Common Stock.

1.1    Sale and Issuance of Class A Common Stock.

(a)    Subject to the terms and conditions of this Agreement, each Purchaser
agrees, severally and not jointly and severally, to purchase at the Closing (as
defined below) that number of shares of Class A Common Stock set forth on such
Purchaser’s signature page hereto, and the Company and the Selling Stockholders,
severally and not jointly and severally, agree to sell and issue an aggregate of
1,090,000 shares of Class A Common Stock, which shall consist of (i) 770,000
shares of Class A Common Stock to be issued by the Company and (ii) 320,000
shares of the Company’s Class B common stock, par value $0.01 per share (the
“Class B Common Stock”), which shall convert into an equal number of shares of
Class A Common Stock upon transfer to the Purchasers in



--------------------------------------------------------------------------------

accordance with Section 1.1(d), set forth opposite such Selling Stockholders’
names on Annex A hereto, to the several Purchasers at the Closing, at a purchase
price of $32.50 per share (the “Purchase Price”). The shares of Class A Common
Stock (including the Class B Common Stock converted into Class A Common Stock)
to be issued and sold by the Company and the Selling Stockholders to the
Purchasers pursuant to this Agreement are collectively referred to herein as the
“Shares.”

(b)    The aggregate Purchase Price to be received by the Company and each of
the Selling Stockholders shall be equal to the total number of Shares sold by
such party multiplied by the Purchase Price.

(c)    Notwithstanding the foregoing, nothing in this Agreement shall be
construed to permit or require any Purchaser to purchase a number of Shares that
would cause the Purchaser, together with any other person whose Company
securities would be aggregated with the Purchaser’s Company securities for
purposes of any banking regulation or law (or for purposes of any securities
regulation or law or any NASDAQ rule), to (i) violate any banking regulation,
(ii) file a prior notice under the Change in Bank Control Act (the “CIBC Act”),
or otherwise seek prior approval of any banking regulator, (iii) become, or be
required to register as, a bank holding company or otherwise serve as a source
of strength for the Company or any Subsidiary, or (iv) cause the Purchaser,
together with any other person whose Company securities would be aggregated with
the Purchaser’s Company securities for purposes of any banking regulation or law
(or for purposes of any securities regulation or law or any NASDAQ rule), to
collectively be deemed to own, control or have the power to vote securities
which would represent more than 9.9% of any class of voting securities, or 25.0%
of total equity, of the Company outstanding at such time, or 4.9% of any class
of voting securities of the Company outstanding at such time if such Purchaser
was a bank holding company. Clauses (i) through (iv) are referred to as the
“Ownership Limitations”. If, but for this sentence, the purchase of Shares at
the Closing would otherwise cause any Purchaser to exceed any Ownership
Limitation, then the number of Shares to be purchased by such Purchaser
hereunder at the Closing shall be automatically reduced by the minimum amount
necessary to ensure that no Ownership Limitation is exceeded by such Purchaser
at Closing (in which case such Purchaser’s aggregate Purchase Price shall be
proportionately reduced).

(d)    With respect to any shares of the Company’s Class B Common Stock being
offered and sold by the Selling Stockholders pursuant to this Agreement, each of
the Purchasers hereby elect to receive an equal number of shares of Class A
Common Stock in accordance with the terms hereof and the Company agrees to cause
such shares of Class A Common Stock to be issued to the Purchasers pursuant
hereto.

1.2    Closing. The consummation of the purchase and sale of the Shares and
other transactions contemplated hereby (the “Closing”) shall take place at the
offices of Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas,
Texas 75201, at 9:00 a.m. Dallas time, as promptly as practicable (but no more
than three business days) following the first date on which all conditions set
forth in Section 6 and Section 7 hereof have been satisfied or waived (other
than those conditions that by their nature are to be satisfied by actions taken
at the Closing), or at such other time and place as the Company, the Selling
Stockholders and the Purchasers shall mutually agree (the date that the Closing
occurs, the “Closing Date”). At the

 

- 2 -



--------------------------------------------------------------------------------

Closing, (i) the Company and the Selling Stockholders shall deliver, or cause to
be delivered, to each Purchaser (or its designated custodian per its delivery
instructions) one or more stock certificates (or facsimiles or .pdf scanned
copies of stock certificates with physical stock certificates to follow)
registered in the name of the Purchaser, or in such nominee name(s) as
designated by the Purchaser in writing, representing the number of Shares set
forth on the signature page hereto and bearing an appropriate legend referring
to the fact that the Shares were sold in reliance upon exemptions from the
registration requirements of the Securities Act and (ii) upon receipt of the
facsimiles or .pdf scanned copies of stock certificates, each Purchaser shall
deliver, in immediately available funds, the full amount of the Purchase Price
for the Shares being purchased hereunder by wire transfer to an account
designated by the Company at Equity Bank, which funds the Company will cause to
be distributed promptly to the accounts specified in writing by the Selling
Stockholders and the Company, respectively. For purposes of clarity, the
Purchaser shall not be required to wire its aggregate Purchase Price until it
(or its designated custodian per its delivery instructions) confirms receipt of
its Shares. The Company will promptly substitute one or more replacement
certificates without the legend at such time as the registration statement filed
by the Company pursuant to the terms of the Registration Rights Agreement
between the Company and each Purchaser, the form of which is attached hereto as
Annex B (the “Registration Rights Agreement”). The name(s) in which the stock
certificates are to be registered are set forth on signature page hereto.

2.    Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and covenants with, each Purchaser as of the date
hereof that:

2.1    Organization, Good Standing and Qualification. Each of the Company and
Equity Bank is duly incorporated or organized (as applicable), validly existing,
and in good standing under the Laws of the state of its Kansas; has all
corporate power and authority to own its properties and conduct its business as
presently conducted; and is duly qualified to do business and in good standing
in each state in the United States of America where its business requires such
qualification, except where failure to qualify would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

2.2    Reporting Company; Form S-3. The Company is not an “ineligible issuer”
(as defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Shares for resale by the Purchaser on a registration statement on
Form S-3 under the Securities Act. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has filed all reports, schedules, forms, statements and other
documents required thereby to be filed since December 1, 2015 (the “SEC
Filings”) on a timely basis (other than certain filings required under
Section 16 of the Exchange Act). To the Company’s Knowledge, there exist no
facts or circumstances (including without limitation any required approvals or
waivers or any circumstances that may materially delay or prevent the obtaining
of accountant’s consents) that reasonably could be expected to prohibit or
materially delay the preparation and filing of a registration statement on Form
S-3 that will be filed pursuant to the Registration Rights Agreement for the
resale of the Shares by the Purchasers.

2.3    Authorization; Enforceability. The Company has all necessary power and
authority to execute, deliver, and perform under this Agreement and the
Registration Rights Agreement. All corporate action by and on behalf of the
Company necessary for the

 

- 3 -



--------------------------------------------------------------------------------

authorization, execution, and delivery of this Agreement and the Registration
Rights Agreement, the performance of all obligations of the Company hereunder
and thereunder, and the authorization, issuance, sale and delivery of the Shares
to each Purchaser hereunder has been taken. This Agreement and the Registration
Rights Agreement, when executed and delivered by the Company, assuming due
authorization, execution, and delivery by each Purchaser, constitutes and will
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to:
(i) Laws limiting the availability of specific performance, injunctive relief,
and other equitable remedies; (ii) bankruptcy, insolvency, reorganization,
moratorium, or other similar Laws now or hereafter in effect generally relating
to or affecting creditors’ rights generally; and (iii) limitations on the
enforceability of indemnification provisions contained in the Registration
Rights Agreement (collectively, the “Enforceability Exceptions”).

2.4    Financial Statements.

(a)    The financial statements of the Company and its Subsidiaries on a
consolidated basis included in the reports and forms filed with or furnished to
the Securities and Exchange Commission (the “SEC”) under Sections 12, 13, 14 or
15(d) of the Exchange Act (collectively, all such reports, the “SEC Reports”)
(i) fairly present in all material respects, in accordance with generally
accepted accounting principles in the United States of America (“GAAP”), the
financial condition and the results of operations of the Company and its
Subsidiaries as of the dates and for the periods indicated (subject, in the case
of unaudited quarterly statements, to normal year-end adjustments) and
(ii) complied in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing of the applicable SEC Report.

(b)    Except for any liabilities arising in connection with the Company’s
acquisition of Community First Bancshares, Inc. pursuant to that certain
Agreement and Plan of Reorganization, dated July 14, 2016, by and between the
Company and Community First Bancshares, Inc., and the Company’s proposed
acquisition of Prairie State Bancshares, Inc. pursuant to that certain Agreement
and Plan of Merger, dated October 20, 2016, by and among the Company, Prairie
Merger Sub, Inc. and Prairie State Bancshares, Inc., the Company and its
Subsidiaries do not have any liabilities or obligations that would be required
under GAAP, as in effect on the date of this Agreement, to be reflected on a
consolidated balance sheet of the Company, other than liabilities or obligations
(i) reflected on, reserved against, or disclosed in the notes to the Company’s
consolidated balance sheet included in the Company’s Quarterly Report on Form
10-Q for the fiscal quarter ended September 30, 2016 (the “Balance Sheet Date”);
or (ii) that were incurred in the ordinary course of business since the Balance
Sheet Date and would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

2.5    Indebtedness. Neither the Company nor any of its Subsidiaries is in
default in the payment of any Indebtedness or in default under any agreement
relating to its Indebtedness or under any mortgage, deed of trust, security
agreement, or lease to which it is a party, other than defaults that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

 

- 4 -



--------------------------------------------------------------------------------

2.6    Litigation. Except for the lawsuit filed against Equity Bank by
CitiMortgage, Inc. on February 3, 2015 (which was previously disclosed in the
SEC Reports), there is no action, suit, proceeding, or investigation pending or,
to the Knowledge of the Company, overtly threatened against, nor any outstanding
judgment, order, or decree against, the Company or any of its Subsidiaries
before or by any Governmental Authority or arbitral body which in the aggregate
have, or if adversely determined, would reasonably be expected to have, a
Company Material Adverse Effect.

2.7    Title. Each of the Company and its Subsidiaries has good and marketable
title to its properties that are real property and good and valid title to all
of its other properties (other than negligible assets that are immaterial to the
operations of the Company or any of its Subsidiaries), free and clear of all
Liens, except (i) for Permitted Liens; and (ii) as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.

2.8    Taxes. Each of the Company and its Subsidiaries has filed all material
tax returns required to have been filed and paid all material taxes shown
thereon to be due, except for those for which extensions have been obtained and
which are being contested in good faith by appropriate proceedings and in
respect of which adequate reserves are maintained by the Company and its
Subsidiaries in accordance with GAAP.

2.9    Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes, if any, (other than income taxes) that are required to be paid in
connection with the sale and transfer of the Shares to be sold to the Purchaser
hereunder will have been, fully paid or provided for by the Company (with
respect to Shares sold by it) and by the Selling Stockholders (with respect to
the Shares respectively sold by such Selling Stockholder) and all laws imposing
such taxes will have been fully complied with.

2.10    Governmental Consents. No consent, approval, order, or authorization of,
or registration, qualification, declaration, or filing with, any Governmental
Authority on the part of the Company is required in connection with the offer,
sale, or issuance of the Shares to each Purchaser hereunder or the consummation
of the transactions contemplated hereby, except for the following: (i) the
compliance with other applicable state securities Laws, which compliance will
have occurred within the appropriate time periods therefor; and (iii) the filing
with the SEC of such reports under the Exchange Act and/or the Securities Act as
may be required in connection with this Agreement and the transactions
contemplated by this Agreement. Assuming that the representations of each
Purchaser set forth in Section 4 hereof are true and correct, the offer, sale,
and issuance of the Shares in conformity with the terms of this Agreement are
exempt from the registration requirements of Section 5 of the Securities Act.

2.11    Permits and Licenses. The Company and each of its Subsidiaries possess
all permits and licenses of Governmental Authorities that are required to
conduct its business, except for such permits or licenses the absence of which
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

2.12    Valid Issuance of Class A Common Stock. The Shares being purchased by
each Purchaser hereunder have been duly authorized and, when issued, sold, and
delivered in

 

- 5 -



--------------------------------------------------------------------------------

accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid, and nonassessable, and will
be free of restrictions on transfer other than restrictions under applicable
state and federal securities Laws. Except for the rights arising under that the
Registration Rights Agreement contemplated by this Agreement and that certain
Amended and Restated Registration Rights Agreement, dated November 16, 2015, by
and between the Company, Patriot Financial Partners, L.P., Patriot Financial
Partners Parallel, L.P., Endicott Opportunity Partners III, L.P., Compass Island
Investment Opportunities Fund A, L.P. and Compass Island Investment
Opportunities Fund C, L.P., no stockholder of the Company has any right (which
has not been waived or has not expired by reason of lapse of time following
notification of the Company’s intention to file a registration statement
pursuant to the Registration Rights Agreement) to require the Company to
register the sale of any capital stock owned by such stockholder under such
registration statement. No further approval or authority of the stockholders or
the Board of Directors of the Company will be required for the issuance and sale
of the Shares to be sold by the Company as contemplated herein.

2.13    Capitalization. The authorized capital stock of the Company consists of
(i) 45,000,000 shares of Class A Common Stock, of which 10,016,350 were issued
and outstanding as of December 15, 2016 (excluding (A)(i) 770,00 shares of
Class A Common Stock to be issued pursuant to this Agreement, and (ii) 320,000
shares of Class A Common Stock to be issued upon the sale pursuant to this
Agreement by the Selling Stockholders of an equal number of shares of Class B
Common Stock in accordance with Section 1.1(d) of this Agreement, and (B) up to
479,468 shares of Class A Common stock to be issued pursuant to that certain
Agreement and Plan of Merger, dated October 20, 2016, by and among the Company,
Prairie Merger Sub, Inc., and Prairie State Bancshares, Inc. (the “Prairie
Transaction”)), (ii) 5,000,000 shares of Class B Common Stock, of which 893,005
were issued and outstanding as of December 15, 2016 (excluding the reduction in
the number of shares of Class B Common Stock outstanding following the sale and
conversion of the 320,000 shares of Class B Common Stock to Class A Common Stock
pursuant to this Agreement), and (ii) and 10,000,000 shares of preferred stock,
none of which are issued and outstanding. As of the close of business of
December 9, 2016, the Company has (A) reserved an aggregate of 205,700 shares of
Class A Common Stock for issuance pursuant to the Equity’s 2006 Non-Qualified
Stock Option Plan, and (B) reserved an aggregate of 900,000 shares of Class A
Common Stock for issuance pursuant to the Equity’s 2013 Stock Incentive Plan.
All issued and outstanding shares of Class A Common Stock and Class B Common
Stock have been duly authorized and validly issued and are fully paid and
nonassessable. Other than as provided in this Agreement and the Registration
Rights Agreement, there are no other outstanding rights, options, warrants,
preemptive rights, rights of first offer, or similar rights for the purchase or
acquisition from the Company of any securities of the Company, nor are there any
commitments from the Company to issue or execute any such rights, options,
warrants, preemptive rights, or rights of first offer. There are no outstanding
rights or obligations of the Company to repurchase or redeem any of its
securities.

2.14    No Default of Violation. The Company is not in violation or default of
any provision of its Second Amended and Restated Articles of Incorporation (the
“Charter”) or its Amended and Restated Bylaws (the “Bylaws”). The execution,
delivery, and performance of this Agreement and the Registration Rights
Agreement by the Company and the issuance and sale of the Shares will not
(i) result in any default or violation of the Charter or Bylaws; (ii) result in
any default or violation of any agreement relating to the Indebtedness of the
Company

 

- 6 -



--------------------------------------------------------------------------------

and its Subsidiaries or under any mortgage, deed of trust, security agreement,
lease or other material agreement to which the Company or its Subsidiaries is a
party or in any default or violation of any judgment, order, or decree of any
Governmental Authority; (iii) be in conflict with or constitute, with or without
the passage of time or giving of notice, a default under any such provision,
require any consent or waiver under any such provision, or result in the
creation of any Lien upon any of the properties or assets of the Company and its
Subsidiaries pursuant to any such provision, or (iv) any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other Governmental Authority
applicable to the Company or any Subsidiary or any of their respective
properties and no consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other Governmental Authority is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for compliance with the
blue sky laws and federal securities laws applicable to the offering of the
Shares, except in the case of (ii), (iii) and (iv) above, as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

2.15    Compliance with Laws. Neither the Company nor any of its Subsidiaries is
in violation of any applicable Laws, except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect. To
the Knowledge of the Company, neither the Company nor any of its Subsidiaries is
being investigated with respect to, or been overtly threatened to be charged
with or given notice of any violation of, any applicable Law, except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

2.16    No Company Material Adverse Effect. Since September 30, 2016 and except
as described in the SEC Reports, no event or circumstance has occurred that,
individually or in the aggregate, has had or would reasonably be expected to
have a Company Material Adverse Effect.

2.17    SEC Reports.

(a)    Since November 10, 2015, the Company has timely filed all documents
required to be filed with the SEC pursuant to Sections 13(a), 14(a) or 15(d) of
the Exchange Act, except where the failure to so file would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

(b)    The SEC Reports, when they became effective or were filed with the SEC,
as the case may be, complied as to form in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the SEC thereunder, in each case as in effect at such
time, and none of such documents contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make such statements, in the light of the circumstances in which
they were made, not misleading.

(c)    The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii)

 

- 7 -



--------------------------------------------------------------------------------

access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. The Company maintains internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) designed to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company has disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
that are designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company is otherwise in compliance in
all material respects with all applicable provisions of the Sarbanes-Oxley Act
of 2002, as amended and the rules and regulations promulgated thereunder.

2.18    Accountants. Crowe Chizek LLP which has expressed its opinion with
respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2015, are registered
independent public accountants as required by the Securities Act and the rules
and regulation promulgated under the Securities Act and by the rules of the
Public Accounting Oversight Board.

2.19    Contracts. The material contracts to which the Company is a party have
been duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against it in accordance with their respective terms, except as such
enforceability may be limited by Enforceability Exceptions.

2.20    Intellectual Property. The Company and its Subsidiaries own, license or
otherwise possesses all rights to use, all patents, patent rights, inventions,
know-how (including trade secrets and other unpatented or unpatentable or
confidential information, systems, or procedures), trademarks, service marks,
trade names, copyrights and other intellectual property rights (collectively,
the “Intellectual Property”) material and necessary for the conduct of its
business as described in the SEC Reports, except where the failure to own,
license or otherwise possess all rights to use Intellectual Property would not
reasonably be expected to have a Material Adverse Effect. No claims have been
asserted against the Company or any Subsidiary by any person with respect to the
use of any such Intellectual Property or challenging the validity of any such
Intellectual Property, other than claims which would not reasonably be expected
to have a Material Adverse Effect.

2.21    Investment Company. The Company is not, and after application of the
proceeds of the sale of Shares, will not be, an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC promulgated thereunder.

2.22    Offering Materials. Each of the Company, its directors and officers has
not distributed and will not distribute prior to the Closing Date any offering
material in connection with the offering and sale of the Shares. With respect to
the transactions contemplated by this Agreement, the Company has not in the past
nor will it hereafter take any action independent of

 

- 8 -



--------------------------------------------------------------------------------

the Keefe, Bruyette and Woods, Inc. (the “Placement Agent”) to sell, offer for
sale or solicit offers to buy any securities of the Company that could result in
the initial sale of the Shares pursuant to this Agreement not being exempt from
the registration requirements of Section 5 of the Securities Act, other than
general public disclosure that the Company has made in the past regarding the
Company’s intentions to engage in an equity capital-raising transaction.

2.23    Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, with such deductibles as are customary for
companies in the same or similar business, all of which insurance is in full
force and effect.

2.24    Bad Actor. None of the Company nor any predecessor entity, nor, to the
Company’s Knowledge, any affiliated issuer, director, general partner, managing
member, executive officer, other officer of the Company participating in the
offering of the Shares, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, a “Company
Covered Person” and, together, “Company Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company
has exercised reasonable care to determine whether any Company Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations set forth in Rule 506(e) under the
Securities Act, and the Company has furnished to the Placement Agent a copy of
any disclosures provided thereunder. The Company will notify the Placement Agent
in writing, prior to the Closing Date, if any, of any Disqualification Event
relating to any Company Covered Person not previously disclosed to the Placement
Agent in accordance with this Section.

2.25    Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Class A Common
Stock to facilitate the sale or resale of the Shares.

2.26    Non-Public Information. Other than the terms of the transaction
contemplated by this Agreement, the Company confirms that neither it nor any of
its officers or directors nor any other person acting on its or their behalf has
provided, and it has not authorized the Placement Agent to provide, the
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information. On or before 9:00 a.m., New York City time, on the third
business day after the date hereof, the Company shall file a Current Report on
Form 8-K disclosing all material, non-public information previously disclosed to
the Purchaser, including, without limitation, all material, non-public
information included in the Disclosure Materials and the material terms of the
transactions contemplated by this Agreement, and attaching as an exhibit to such
Form 8-K a form of this Agreement (including such exhibit, the “8-K Filing”).
From and after the filing of the 8-K Filing, the Purchaser shall not be in
possession of any material, non-public information

 

- 9 -



--------------------------------------------------------------------------------

received from the Company, any subsidiary or any of their respective officers,
directors or employees or the Placement Agent. The Company shall not, and shall
use its best efforts to cause each of its officers, directors, employees and
agents not to, provide the Purchaser with any material non-public information
regarding the Company from and after the filing of the 8-K Filing without the
express written consent of the Placement Agent. The Company understands and
confirms that the Purchaser will rely on the representations and covenants set
forth in this section in effecting transactions in securities of the Company
following the 8-K Filing.

2.27    Related Party Transactions. No transaction has occurred between or among
the Company, on the one hand, and its affiliates, officers or directors on the
other hand, that is required to have been described under applicable securities
laws in its SEC Reports that is not so described in such filings.

2.28    Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Reports that is not so disclosed or that otherwise would be reasonably
likely to have a Material Adverse Effect. There are no such transactions,
arrangements or other relationships with the Company that may create
contingencies or liabilities that are required to be disclosed by the Company in
its SEC Reports and are not otherwise disclosed by the Company in its SEC
Reports.

2.29    Bank Holding Company Act. The Company is duly registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended (the “BHC
Act”). The Company’s banking subsidiary, Equity Bank, Inc. (“Equity Bank”),
holds the requisite authority from the Office of the State Bank Commissioner of
Kansas (the “OSBC”) to do business as state chartered bank under the laws of
Kansas. The Company and Equity Bank are in compliance in all material respects
with all laws and regulations administered by the OSBC, the Board of Governors
of the Federal Reserve System (the “Federal Reserve Board”), the Federal Deposit
Insurance Corporation (the “FDIC”) and any other federal and state authorities
(together with the OSBC, the Federal Reserve Board and the FDIC, the “Bank
Regulatory Authorities”) with jurisdiction over the Company and Equity Bank,
except for failures to be so in compliance that would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect.

2.30    Deposit Accounts. The deposit accounts of Equity Bank are insured up to
the maximum amount provided by the FDIC, Equity Bank has paid all premiums and
assessments required by the FDIC and the regulations promulgated by the FDIC,
and no proceedings for the modification, termination or revocation of any such
insurance are pending or, to the Knowledge of the Company, threatened.

2.31    No Restrictions on Subsidiaries. Equity Bank is not currently
prohibited, directly or indirectly, by any Bank Regulatory Authority (other than
orders applicable to bank holding companies and their subsidiaries generally),
or any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on its
capital stock, from repaying to the Company any loans or advances to it from the
Company or from transferring any of its properties or assets to the Company or
any other Subsidiary of the Company.

 

- 10 -



--------------------------------------------------------------------------------

2.32    Listing Compliance. The Company is in material compliance with the
requirements of the NASDAQ Global Select Market (the “NASDAQ”) for continued
listing of the Class A Common Stock thereon. The Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Class A Common Stock under the Exchange Act or the listing of the Class A
Common Stock on the NASDAQ, nor has the Company received any notification that
the SEC or the NASDAQ is contemplating terminating such registration or listing.
The transactions contemplated by the Agreements will not contravene in any
material respect the rules and regulations of the NASDAQ. The Company will
comply with all requirements of the NASDAQ with respect to the issuance of the
Shares and shall cause the Shares to be listed on the NASDAQ in accordance with
the terms of the Registration Rights Agreement.

2.33    Foreign Corrupt Practices. Neither the Company, nor any Subsidiary, nor,
to the Knowledge of the Company, any director, officer, agent, employee or other
Person acting on behalf of the Company or any Subsidiary has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

2.34    ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA),
other than those events as to which the thirty-day notice period is waived, has
occurred with respect to any “pension plan” (as defined in ERISA) for which the
Company would have any material liability; the Company has not incurred and does
not reasonably expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan”; or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “Pension Plan” for which the Company would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would reasonably be expected to result in the loss of such
qualification.

2.35    Environmental Matters. There has been no material storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or to its Knowledge, any
of its subsidiaries (or, to the Knowledge of the Company, any of their
predecessors in interest) at, upon or from any of the property now or previously
owned or leased by the Company or any of its subsidiaries in material violation
of any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit or that would require material remedial action under any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit; there has been
no material spill, discharge, leak, emission, injection, escape, dumping or
release of any kind into such property or into the environment surrounding such
property of any toxic wastes, medical wastes, solid wastes, hazardous wastes or
hazardous substances due to or caused by the Company or any of its

 

- 11 -



--------------------------------------------------------------------------------

subsidiaries or with respect to which the Company or any of its subsidiaries
have Knowledge; the terms “hazardous wastes”, “toxic wastes”, “hazardous
substances”, and “medical wastes” shall have the meanings specified in any
applicable local, state, federal and foreign laws or regulations with respect to
environmental protection.

2.36    Integration; Other Issuances of Shares. Neither the Company nor its
subsidiaries or any affiliates, nor any Person acting on its or their behalf,
has issued any shares of Class A Common Stock or shares of any series of
preferred stock or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Class A Common Stock which would be integrated with the sale of the Shares to
such Purchaser for purposes of the Securities Act (except as contemplated by
this Agreement) or of any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, nor will the Company or its subsidiaries or affiliates take any
action or steps that would require registration of the Shares offered hereby
under the Securities Act (except as provided in the Registration Rights
Agreement) or cause the offering of the Shares to be integrated with other
securities offerings. Assuming the accuracy of the representations and
warranties of Purchasers, the offer and sale of the Shares by the Company to the
Purchasers pursuant to this Agreement will be exempt from the registration
requirements of the Securities Act.

2.37    Rights Agreements. The Company has not adopted any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Class A Common Stock or a change in control of the Company.

2.38    OFAC. Neither the Company nor any subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly, directly or
indirectly, use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, towards any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

2.39    Money Laundering Laws. The operations of each of the Company and any
subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable Governmental Authority (collectively,
the “Money Laundering Laws”) except for failures to be so in compliance that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or Governmental Authority or any arbitrator
involving the Company and/or any subsidiary with respect to the Money Laundering
Laws is pending or, to the Knowledge of the Company, threatened.

 

- 12 -



--------------------------------------------------------------------------------

2.40    Compliance with Certain Banking Regulations. The Company has no
Knowledge of any facts and circumstances that would cause Equity Bank, in any
material respect: (i) to be deemed not to be in satisfactory compliance with the
Community Reinvestment Act and the regulations promulgated thereunder or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act of 1970 (or otherwise known as the “Currency
and Foreign Transactions Reporting Act”), the USA Patriot Act (or otherwise
known as “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001”), any order issued
with respect to anti-money laundering by OFAC or any other anti-money laundering
statute, rule or regulation; or (iii) to be deemed not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by Equity Bank.

2.41    Reports, Registrations and Statements. Since January 1, 2016, the
Company and each subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Bank Regulatory Authorities and any other applicable federal or
state securities or banking authorities. All such reports and statements filed
with any such regulatory body or authority are collectively referred to herein
as the “Company Reports.” As of their respective dates, the Company Reports
complied in all material respects with all the rules and regulations promulgated
by the Bank Regulatory Authorities and any other applicable foreign, federal or
state securities or banking authorities, as the case may be.

2.42    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

2.43    No Brokers’ Fees. No broker, investment banker, financial advisor or
other Person, other than the Placement Agent, the fees of which will be paid by
the Selling Stockholders and the Company as set forth on Schedule 3.7, is
entitled to any broker’s, finder’s, financial advisor’s, or other similar fee or
commission in connection with the transactions contemplated by this Agreement.

2.44    Private Placement Documents. The Company is entering into this Agreement
and the Registration Rights Agreement with the each of the other Purchasers. No
other Purchaser has been offered any rights under any “side letter” to this
Agreement or the Registration Rights Agreement, or under any other agreement in
connection with the transactions contemplated hereby, which have not also been
offered to the Purchaser. Neither this Agreement nor the Registration Rights
Agreement entered into by the Company and any other Purchaser for Shares contain
any material terms, provisions, conditions or covenants that differ from those
contained in this Agreement and the Registration Rights Agreement entered into
by the Company and the Purchaser.

 

- 13 -



--------------------------------------------------------------------------------

3.    Representations, Warranties and Covenants of the Selling Stockholders.
Each Selling Stockholder, severally and not jointly, represents and warrants to,
and covenants with, each Purchaser as of the date hereof that:

3.1    Organization, Good Standing and Qualification. Such Selling Stockholder
is duly incorporated or organized (as applicable), validly existing, and in good
standing under the Laws of laws of the jurisdiction of its incorporation or
organization (as applicable); has all corporate power and authority to own its
properties and conduct its business as presently conducted.

3.2    Authorization; Enforceability. Such Selling Stockholder has all necessary
power and authority to execute, deliver, and perform under this Agreement. All
corporate action by and on behalf of such Selling Stockholder necessary for the
authorization, execution, and delivery of this Agreement, the performance of all
obligations of such Selling Stockholder hereunder, and the sale and delivery of
the Shares hereunder has been taken. This Agreement, when executed and delivered
by such Selling Stockholder, assuming due authorization, execution, and delivery
by each Purchaser, constitutes and will constitute valid and legally binding
obligations of such Selling Stockholder, enforceable against it in accordance
with their respective terms, subject to the applicable Enforceability
Exceptions.

3.3    Litigation. There is no action, suit, proceeding, or investigation
pending or, to the Knowledge of such Selling Stockholder, overtly threatened
against, nor any outstanding judgment, order, or decree against, such Selling
Stockholder or any of its Subsidiaries before or by any Governmental Authority
or arbitral body which in the aggregate have, or if adversely determined, would
prevent or impair the consummation of the transactions contemplated by this
Agreement.

3.4    Title. Such Selling Stockholder has, and immediately prior to the Closing
Date will have, good and valid title to the Shares subject to sale by such
Selling Stockholder pursuant to this Agreement on such date and the legal right
and power to sell, transfer and deliver all of the Shares which may be sold by
such Selling Stockholder pursuant to this Agreement and to comply with its other
obligations hereunder;

3.5    Governmental Consents. No consent, approval, order, or authorization of,
or registration, qualification, declaration, or filing with, any Governmental
Authority on the part of such Selling Stockholder is required in connection with
the offer or sale of the Shares to each Purchaser hereunder or the consummation
of the transactions contemplated hereby, except for the filing with the SEC of
such reports under the Exchange Act as may be required in connection with this
Agreement and the transactions contemplated by this Agreement. Assuming that the
representations of each Purchaser set forth in Section 4 hereof are true and
correct, the offer and sale of the Shares in conformity with the terms of this
Agreement by such Selling Stockholder is exempt from the registration
requirements of Section 5 of the Securities Act.

3.6    No Default of Violation. The execution, delivery, and performance of this
Agreement by such Selling Stockholder and the sale of the Shares will not
(i) result in any default or violation of the certificate or articles of
incorporation or bylaws (or other organization documents) of such Selling
Stockholder; (ii) result in any default or violation of any agreement relating
to any mortgage, deed of trust, security agreement, lease or other material
agreement to which such Selling Stockholder or its Subsidiaries is a party or in
any default or violation of any judgment, order, or decree of any Governmental
Authority; or (iii) be in conflict with or constitute, with or without the
passage of time or giving of notice, a default under any such provision, require
any consent or waiver under any such provision, or result in the creation of

 

- 14 -



--------------------------------------------------------------------------------

any Lien upon any of the properties or assets of the such Selling Stockholding
pursuant to any such provision, except where such conflict, breach, violation or
default would not impair or delay, in any material respect, the ability of the
Selling Stockholder to perform its obligations under this Agreement.

3.7    No Brokers’ Fees. No broker, investment banker, financial advisor or
other Person, other than the Placement Agent, the fees of which will be paid by
the Selling Stockholders and the Company as set forth on Schedule 3.7, is
entitled to any broker’s, finder’s, financial advisor’s, or other similar fee or
commission in connection with the transactions contemplated by this Agreement.

4.    Representations, Warranties and Covenants of the Purchasers. Each
Purchaser represents and warrants to, and covenants with, severally and not
jointly and severally, the Company and each Selling Stockholders as of the date
hereof that:

4.1    Private Placement.

(a)    The Shares to be acquired by such Purchaser hereunder will be acquired
for such Purchaser’s own account and not with a view to the resale or
distribution of any part thereof. Such Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act. Such Purchaser is aware that (i) the offer and sale of the Shares to it
have not been, and, except as contemplated by the Registration Rights Agreement,
will not be, registered under the Securities Act or any state securities Laws
and are being offered and sold in reliance upon exemptions from the registration
requirements of the Securities Act; and (ii) the Shares purchased hereunder may
not be transferred or resold except as permitted under the Securities Act and
applicable state securities Laws pursuant to registration or exemption from
registration requirements thereunder.

(b)    Such Purchaser understands that unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, the certificates evidencing the Shares will
bear a legend or other restriction substantially to the following effect (it
being agreed that if the Shares are not certificated, other appropriate
restrictions shall be implemented or notated to give effect to the following):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND WERE OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REGISTRATION
REQUIREMENTS THEREUNDER, AND IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL

 

- 15 -



--------------------------------------------------------------------------------

REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

(c)    Such Purchaser (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Shares; and (ii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment.

(d)    Such Purchaser (i) has conducted its own investigation of the Company and
the Shares; (ii) has had access to the Company’s public filings with the SEC and
to such financial and other information as it deems necessary in connection with
its decision to purchase the Shares; and (iii) has been offered the opportunity
to conduct such review and analysis of the business, assets, condition,
operations, and prospects of the Company and its Subsidiaries and to ask
questions of the Company and received answers thereto, each as it deems
necessary in connection with its decision to purchase the Shares. Each Purchaser
further acknowledges that it has had the opportunity to consult with its own
counsel, financial, tax, and other professional advisers as it believes is
sufficient for purposes of its purchase of the Shares. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 hereof or the right of each Purchaser to rely thereon.

(e)    Such Purchaser understands that the Company and the Selling Stockholders
will rely upon the truth and accuracy of the foregoing representations,
acknowledgements, and agreements.

(f)    Except for the representations and warranties contained in Section 2 and
Section 3 hereof, each Purchaser acknowledges that none of the Company, the
Selling Stockholders or any Person on behalf of the Company or the Selling
Stockholders makes, and such Purchaser has not relied upon, any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries, any Selling Stockholder or with respect to any other information
provided to such Purchaser in connection with the transactions contemplated by
this Agreement.

4.2    Stop Transfer. Such Purchaser understands that the certificates
representing the Shares will be subject to a stop transfer order with the
Company’s transfer agent that restricts the transfer of such shares except upon
receipt by the transfer agent of a written confirmation, in form and substance
reasonably satisfactory to the Company, from the Purchaser to the effect that
(A) the Shares have been sold in accordance with the registration statement to
be filed pursuant to the Registration Rights Agreement or otherwise in
accordance with the Securities Act, including, without limitation, pursuant to
Rule 144 thereunder, and (B) in the case of a transfer pursuant to the
registration statement to be filed pursuant to the Registration Rights
Agreement, any prospectus delivery requirement effectively has been satisfied.
At such time as the Shares are no longer required to bear a restrictive legend,
the Company agrees that it will, no later than five business days after delivery
by the Purchaser to the Company or its transfer agent of a certificate (in the
case of a transfer, in the proper form for transfer) representing Shares issued
with the foregoing restrictive legend, deliver or cause to be delivered to the
Purchaser a certificate representing such Shares that is free from all
restrictive and other legends.

 

- 16 -



--------------------------------------------------------------------------------

4.3    Organization and Good Standing. Such Purchaser is duly incorporated or
organized (as applicable), validly existing, and in good standing under the Laws
of the state of its incorporation or organization (as applicable).

4.4    Authorization; Enforceability. Such Purchaser has all necessary power and
authority to execute, deliver, and perform under this Agreement and the
Registration Rights Agreement. All action by and on behalf of such Purchaser
necessary for the authorization, execution, and delivery of this Agreement and
the Registration Rights Agreement and the performance of all obligations of such
Purchaser hereunder and thereunder has been taken. This Agreement and the
Registration Rights Agreement, when executed and delivered by such Purchaser,
assuming due authorization, execution and delivery by the Company, constitutes
and will constitute a valid and legally binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with their respective terms,
subject to the Enforceability Exceptions.

4.5    No Default or Violation. The execution, delivery, and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
purchase and receipt of the Shares by such Purchaser will not (i) result in any
default or violation of the organizational documents of such Purchaser;
(ii) require the consent, approval, authorization or other order of, or notice
to, registration, declaration or filing with, exemption or review by, or
expiration or termination of any statutory waiting period of, any court,
regulatory body, administrative agency or other Governmental Authority is
required on the part of the Purchaser for the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement, including without limitation under the BHC Act, the CIBC Act or any
rules or regulations promulgated thereunder (or any successor provisions) other
than any passivity or anti-association commitments that are required by the
Federal Reserve and which have been delivered to the Federal Reserve,
(iii) result in any default or violation of any agreement relating to the
Indebtedness of such Purchaser or under any mortgage, deed of trust, security
agreement, lease or other material agreement to which such Purchaser is a party
or in any default or violation of any judgment, order, or decree of any
Governmental Authority; or (iv) be in conflict with or constitute, with or
without the passage of time or giving of notice, a default under any such
provision, require any consent or waiver under any such provision, or result in
the creation of any Lien upon any of the properties or assets of such Purchaser
pursuant to any such provision, except in the case of (iii) and (iv) above, as
would not, individually or in the aggregate, reasonably be expected to prevent
or materially impair or materially delay the ability of such Purchaser to
consummate the transactions contemplated by this Agreement.

4.6    Financial Capability. Such Purchaser currently has, or at Closing will
have, available funds necessary to purchase the Shares at Closing on the terms
and conditions contemplated by this Agreement.

4.7    Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the signature
pages hereto.

4.8    Public Sale or Distribution. Such Purchaser hereby covenants with the
Company not to make any sale of the Shares under the registration statement to
be filed pursuant to the Registration Rights Agreement without complying with
the provisions of this Agreement and without effectively causing the prospectus
delivery requirement under the Securities Act to be

 

- 17 -



--------------------------------------------------------------------------------

satisfied (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule, if applicable). Such Purchaser acknowledges
that there may occasionally be times when the Company must suspend the use of
the prospectus (the “Prospectus”) forming a part of the registration statement
to be filed pursuant to the Registration Rights Agreement (a “Suspension”) until
such time as an amendment to such registration statement has been filed by the
Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act. Without the Company’s prior written consent, which consent shall
not unreasonably be withheld or delayed, such Purchaser shall not use any
written materials to offer the Shares for resale other than the Prospectus,
including any “free writing prospectus” as defined in Rule 405 under the
Securities Act. Such Purchaser covenants that it will not sell any Shares
pursuant to said Prospectus during the period commencing at the time when
Company gives such Purchaser written notice of the suspension of the use of said
Prospectus and ending at the time when the Company gives such Purchaser written
notice that such Purchaser may thereafter effect sales pursuant to said
Prospectus. Such Purchaser further covenants that it will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares, nor will such Purchaser engage in any short sale that results in a
disposition of any of the Shares by such Purchaser, except in compliance with
the Securities Act and the rules and regulations promulgated thereunder and any
applicable state securities laws. Such Purchaser agrees that it will not effect
any disposition of the Shares or its right to purchase the Shares that would
constitute a sale within the meaning of the Securities Act or pursuant to any
applicable state securities laws, except as contemplated in the registration
statement to be filed pursuant to the Registration Rights Agreement or as
otherwise permitted by law.

4.9    Short Sales. Since the time such Purchaser was first contacted by the
Placement Agent, such Purchaser has not taken, and prior to the public
announcement of the transaction after the Closing such Purchaser shall not take,
any action that has caused or will cause such Purchaser to have, directly or
indirectly, sold or agreed to sell any shares of Class A Common Stock, effected
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act with respect to
the Class A Common Stock, granted any other right (including, without
limitation, any put or call option)) with respect to the Class A Common Stock or
with respect to any security that includes, relates to or derived any
significant part of its value from the Class A Common Stock.

4.10    No Group. Other than affiliates of such Purchaser who are Other
Purchasers, such Purchaser is not under common control with or acting in concert
with any other person and is not part of a “group” within the meaning of Section
13(d)(3) of the Exchange Act and Rule 13d-5(b)(1) thereunder.

4.11    Ownership. Assuming the accuracy of the representations and warranties
of the Company and the performance of the covenants and agreements of the
Company contained herein, the purchase of Shares hereunder shall not cause such
Purchaser, to its Knowledge, together with any other person whose beneficial
ownership of Company securities would be aggregated with such Purchaser’s
beneficial ownership of Company securities for purposes of any bank regulation
or law, to collectively be deemed to own, control or have the power to vote
securities which (assuming, for this purpose only, full conversion and/or
exercise of such securities by such Purchaser) would exceed any of the Ownership
Limitations.

 

- 18 -



--------------------------------------------------------------------------------

4.12    Bank Holding Company Act. Such Purchaser is not a depository
institution, and is not, and is not required to register as, a bank holding
company under the Bank Holding Company Act.

4.13    Not Deposits and Uninsured. Such Purchaser understands that the Shares
are not savings or deposit accounts or other obligations of Equity Bank or any
other Company Subsidiary, and the Shares are not insured by the FDIC or any
other Governmental Authority.

4.14    OFAC and Anti-Money Laundering. Such Purchaser understands,
acknowledges, represents and agrees that (i) such Purchaser is not the target of
any sanction, regulation, or law promulgated by the OFAC, the Financial Crimes
Enforcement Network or any other U.S. Governmental Authority (“U.S. Sanctions
Laws”); (ii) such Purchaser is not owned by, controlled by, under common control
with, or acting on behalf of any person that is the target of U.S. Sanctions
Laws; (iii) such Purchaser is not a “foreign shell bank” and is not acting on
behalf of a “foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) such Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) such Purchaser will
promptly provide to any regulatory or law enforcement authority such information
or documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, such Purchaser for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.

5.    Covenants. The Company and each Purchaser hereby covenant and agree, for
the benefit of each other, as follows:

5.1    Negative Covenants Prior to Closing. From the date of this Agreement
through the Closing, the Company shall not:

(a)    declare, or make payment in respect of, any dividend or other
distribution upon any shares of capital stock of the Company;

(b)    redeem, repurchase or acquire any capital stock of the Company or any of
its Subsidiaries;

(c)    amend the Company’s Charter or Bylaws; or

(d)    authorize, issue, or reclassify any capital stock, or debt securities
convertible into capital stock, of the Company (other than the authorization and
issuance of the Shares, in accordance with this Agreement and pursuant to the
Prairie Transaction).

5.2    State Securities Laws. The Company and the Selling Stockholders shall use
all commercially reasonable efforts to (i) obtain all necessary permits and
qualifications, if any, or secure an exemption therefrom, required by any state
in the United States of America prior to the offer and sale of the Shares; and
(ii) cause such authorization, approval, permit or qualification to be effective
as of the Closing.

 

- 19 -



--------------------------------------------------------------------------------

5.3    Securities Law Disclosure; Publicity. No public release or announcement
concerning this Agreement or the transactions contemplated hereby shall be
issued by the Company, any Selling Stockholder or any Purchaser without the
prior consent of the Company and the Selling Stockholders (in the case of a
release or announcement by a Purchaser), such Purchasers and the Selling
Stockholders (in the case of a release or announcement by the Company), or such
Purchasers and the Company (in the case of a release or announcement by the
Selling Stockholders) (which consents shall not be unreasonably withheld,
conditioned, or delayed), except for any such release or announcement as may be
required by Law or the applicable rules or regulations of any securities
exchange or securities market including, without limitation, the filing with the
SEC of one or more registration statements in accordance with the requirements
of the Registration Rights Agreement, any filings required by any applicable
state securities laws, the filing of a Notice of Exempt Offering of Securities
on Form D with the Commission under Regulation D of the Securities Act, the
filing of any requisite notices and/or application(s) to the NASDAQ, if
applicable, for the issuance, sale, and listing or quotation of the Class A
Common Stock for trading or quotation, as the case may be, thereon in the time
and manner required thereby, the filings required in accordance with
Section 2.26 of this Agreement, in which case the Company, the Selling
Stockholders or the Purchasers, as the case may be, shall allow the Purchasers,
the Selling Stockholders or the Company, as applicable, to the extent reasonably
practicable under the circumstances, reasonable time to comment on such release
or announcement in advance of such issuance.

5.4    No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.

5.5    Further Assurances. Each party agrees to take, or cause to be taken, all
reasonable actions, and to do, or cause to be done, all things reasonably
necessary, proper, or advisable to obtain satisfaction of the conditions
precedent to the other parties to the consummation of the transactions
contemplated by this Agreement.

6.    Conditions to Each Purchaser’s Obligations at Closing. The several
obligations of each Purchaser to purchase the Shares from the Company and the
Selling Stockholders and to consummate the transactions contemplated by this
Agreement are subject to the fulfillment on or before the Closing of each of the
following conditions:

6.1    Representations and Warranties. The representations and warranties of the
Company contained in Section 2 and such Selling Stockholder contained in
Section 3 hereof shall be true and correct on and as of the Closing Date as if
such representations and warranties were made as of such date, except for such
representations and warranties made as of a specific date, which shall be true
and correct only as of such date, and in each case, except where the

 

- 20 -



--------------------------------------------------------------------------------

failure of such representations and warranties to be so true and correct
(without giving effect to any qualification and limitation as to “materiality”
or “material adverse effect” set forth therein) would not, individually or in
the aggregate, reasonably be expected: (i) with respect to the Company’s
representations and warranties to have a Company Material Adverse Effect, or
(ii) with respect to such Selling Stockholder’s representations and warranties
contained in Section 3, to prevent or materially impair or materially delay the
ability of such Selling Stockholder to consummate the transactions contemplated
by this Agreement.

6.2    Performance. The Company and the Selling Stockholders shall have
performed and complied in all material respects with all agreements,
obligations, and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.

6.3    Compliance Certificate.

(a)    The Chief Executive Officer or Chief Financial Officer of the Company
shall deliver to such Purchaser at the Closing a certificate stating that the
conditions specified in Section 6.1 and Section 6.2 hereof have been fulfilled
(with respect to the respective representations, warranties, agreement and
conditions of the Company).

(b)    Each Selling Stockholder shall deliver to such Purchaser at the Closing a
certificate stating that the conditions specified in Section 6.1 and Section 6.2
hereof have been fulfilled (with respect to the respective representations,
warranties, agreement and conditions of such Selling Stockholder).

6.4    NASDAQ Compliance. The Class A Common Stock (i) shall be designated for
listing and quotation on NASDAQ and (ii) shall not have been suspended, as of
the Closing Date, by the Commission or NASDAQ from trading on NASDAQ nor shall
suspension by the Commission or NASDAQ have been threatened, as of the Closing
Date, either (A) in writing by the Commission or NASDAQ or (B) by falling below
the minimum listing maintenance requirements of NASDAQ.

6.5    Legal Opinion. Counsel to the Company shall have delivered legal opinions
to Purchaser and the Placement Agent in a form reasonably satisfactory to
counsel to the Purchaser and the Placement Agent.

6.6    Registration Rights Agreement. The Company and each Purchaser shall have
entered into the Registration Rights Agreement.

6.7    No Legal Restraint. No Law, judgment, injunction, order, ruling, or
decree shall have been enacted, promulgated, entered, or enforced by
Governmental Authority which would prohibit the consummation of the transactions
contemplated by this Agreement, and there shall be no legal proceeding or action
pending or threatened by any Governmental Authority that seeks to enact, issue,
promulgate, enforce, or enter into any such Law, judgment, injunction, order,
ruling, or decree or that seeks to enjoin or prohibit the consummation of the
transactions contemplated hereby.

6.8    Delivery of Certificates; Stock Powers. Each Selling Stockholder shall
have delivered or caused to be delivered to the transfer agent for the Company,
with respect to all

 

- 21 -



--------------------------------------------------------------------------------

Shares to be sold by such Selling Stockholder hereunder, certificate(s)
representing the Shares to be sold by such Selling Stockholder, duly endorsed
(or accompanied by duly executed stock power, or powers, in blank) for transfer
to the Purchasers and any other documents reasonably necessary to consummate the
transactions contemplated by this Agreement.

6.9    Minimum Offering Amount. At the Closing, the number of shares of the
Class A Common Stock to be sold under this Agreement shall result in aggregate
gross proceeds to the Company and the Selling Stockholders of at least
$25,000,000. Purchasers shall have submitted subscriptions for at least such
amount and the proceeds due to the Company under such subscriptions shall have
been previously received by the Company.

6.10    No Burdensome Condition. Since the date hereof, there shall not be any
action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to the Company or its Subsidiaries, the Purchaser (or its
affiliates) or the transactions contemplated by this Agreement, by any Bank
Regulatory Authorities which imposes any restriction or condition on the Company
or its Subsidiaries or the Purchaser or any of its affiliates (other than such
restrictions as are described in any passivity or anti-association commitments,
as may be amended from time to time, entered into by the Purchaser) which is
materially and unreasonably burdensome on the Company’s business following the
Closing or on the Purchaser (or any of its affiliates) or would reduce the
economic benefits of the transactions contemplated by this Agreement to the
Purchaser to such a degree that the Purchaser would not have entered into this
Agreement had such condition or restriction been known to it on the date hereof
(any such condition or restriction, a “Burdensome Condition”), and, for the
avoidance of doubt, (i) any requirements to disclose the identities of limited
partners, shareholders or non-managing members of the Purchaser or its
affiliates or its investment advisers, other than those that are purchasing
Common Stock directly, shall be deemed a Burdensome Condition unless otherwise
determined by the Purchaser in its sole discretion and (ii) a reduction in the
market price of the Class A Common Stock shall not constitute a Burdensome
Condition.

7.    Conditions of the Company’s and Selling Stockholder’s Obligations at
Closing. The obligations of the Company and the Selling Stockholders to sell the
Shares to the several Purchasers and to consummate the transactions contemplated
by this Agreement are subject to the fulfillment on or before the Closing of
each of the following conditions:

7.1    Representations and Warranties. The representations and warranties of
such Purchaser contained in Section 4 hereof shall be true and correct on and as
of the Closing Date as if such representations and warranties were made as of
such date, except for such representations and warranties made as of a specific
date, which shall be true and correct only as of such date, and in each case,
except where the failure of such representations and warranties to be so true
and correct (without giving effect to any qualification and limitation as to
“materiality” or “material adverse effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to prevent or
materially impair or materially delay the ability of such Purchaser to
consummate the transactions contemplated by this Agreement.

7.2    Performance. Such Purchaser shall have performed and complied in all
material respects with all agreements, obligations, and conditions contained in
this Agreement that are required to be performed or complied with by them on or
before the Closing.

 

- 22 -



--------------------------------------------------------------------------------

7.3    Registration Rights Agreement. The Company and each Purchaser shall have
entered into the Registration Rights Agreement.

7.4    No Legal Restraint. No Law, judgment, injunction, order, ruling, or
decree shall have been enacted, promulgated, entered, or enforced by any
Governmental Authority which would prohibit the consummation of the transactions
contemplated by this Agreement, and there shall be no legal proceeding or action
pending or threatened by any Governmental Authority that seeks to enact, issue,
promulgate, enforce, or enter into any such Law, judgment, injunction, order,
ruling, or decree or that seeks to enjoin or prohibit the consummation of the
transactions contemplated hereby.

7.5    Ownership Limitation. The purchase of Shares by the Purchaser shall not
cause Purchaser to exceed any Ownership Limitation.

7.6    Minimum Offering Amount. At the Closing, the number of shares of the
Class A Common Stock to be sold under this Agreement shall result in aggregate
gross proceeds to the Company and the Selling Stockholders of at least
$25,000,000. Purchasers shall have submitted subscriptions for at least such
amount and the proceeds due to the Company under such subscriptions shall have
been previously received by the Company.

8.    Indemnification.

8.1    Survival of Agreements; Non-Survival of Company Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants and agreements made by the
Company, Selling Stockholders and the Purchaser herein and in the certificates
for the Shares delivered pursuant hereto shall survive the execution of this
Agreement, the delivery to the Purchaser of the Shares being purchased and the
payment therefor. Each Purchaser and Selling Stockholder shall be responsible
only for its own representations and warranties, agreements and covenants
hereunder. The representations and warranties made by the Company, Selling
Stockholders and the Purchaser herein survive for a period of one year following
the later of (i) the execution of this Agreement, or (ii) the delivery to the
Purchaser of the Shares being purchased and the payment therefor.

8.2    Indemnification by the Company. The Company agrees to indemnify the
Purchasers and its current and former officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees
(collectively, “Purchaser Related Parties”) and the Selling Stockholders and its
current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees (collectively,
“Selling Stockholder Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses (collectively, “Losses”) incurred
in connection with investigating, defending or preparing to defend any such
matter that may be incurred by them or asserted against or involve any of them
as a result of, arising out of, or in any way related to the breach of any of
the representations, warranties or covenants of the Company contained herein,
provided

 

- 23 -



--------------------------------------------------------------------------------

that such claim for indemnification relating to a breach of the representations
or warranties is made prior to the expiration of such representations or
warranties. Notwithstanding anything herein to the contrary, (i) the Company
shall not be liable for the acts, omission or breaches of any Selling
Stockholder under or with respect to this Agreement or the transactions
contemplated hereby, and (ii) the Company’s aggregate liability for Losses under
this Section 8.2 shall not exceed the aggregate Purchase Price received by it
for the Shares sold under this Agreement.

8.3    Indemnification by the Selling Stockholders. Each of the Selling
Stockholders, severally and not jointly and severally, agree to indemnify the
Purchaser Related Parties and the Company and each of their current and former
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees (collectively, “Company Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all Losses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Selling Stockholder contained herein, provided that such claim for
indemnification relating to a breach of the representations or warranties is
made prior to the expiration of such representations or warranties.
Notwithstanding anything herein to the contrary, (i) no Selling Stockholder
shall be liable for the acts, omission or breaches of any other Selling
Stockholder or the Company under or with respect to this Agreement or the
transactions contemplated hereby, and (ii) each Selling Stockholder’s aggregate
liability for Losses under this Section 8.3 shall not exceed the aggregate
Purchase Price received by it for the Shares sold under this Agreement.

8.4    Indemnification by the Purchasers. Each Purchaser, severally and not
jointly and severally, agrees to indemnify the Company Related Parties and the
Selling Stockholder Related Parties from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
Losses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them as a result of, arising out of, or in any way related to the
breach of any of the representations, warranties or covenants of such Purchaser
contained herein, provided that such claim for indemnification relating to a
breach of the representations and warranties is made prior to the expiration of
such representations and warranties. Notwithstanding anything herein to the
contrary, (i) no Purchaser shall be liable for the acts, omission or breaches of
any other Purchaser under or with respect to this Agreement or the transactions
contemplated hereby, and (ii) each Purchaser’s aggregate liability for Losses
under this Section 8.4 shall not exceed the aggregate Purchase Price payable by
such Purchaser for it Shares under this Agreement.

8.5    Indemnification Procedure. Promptly after any Company Related Party,
Selling Stockholder Related Party or Purchaser Related Party (hereinafter, the
“Indemnified Party”) has received notice of any indemnifiable claim hereunder,
or the commencement of any action, suit or proceeding by a third Person, which
the Indemnified Party believes in good faith is an indemnifiable claim under
this Agreement, the Indemnified Party shall give the indemnitor or indemnitors
hereunder (the “Indemnifying Party”) written notice of such claim or the

 

- 24 -



--------------------------------------------------------------------------------

commencement of such action, suit or proceeding, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such claim to the extent then known. The
Indemnifying Party shall have the right to defend and settle, at its own expense
and by its own counsel who shall be reasonably acceptable to the Indemnified
Party, any such matter as long as the Indemnifying Party pursues the same
diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party shall cooperate with the Indemnifying Party and
its counsel in all commercially reasonable respects in the defense thereof and
the settlement thereof. Such cooperation shall include, but shall not be limited
to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control. Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party. After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (a) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (b) if (i) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (ii) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.

8.6    Termination of Conditions and Obligations. The restrictions imposed by
Section 4.8 upon the transferability of the Shares shall cease and terminate as
to any particular number of the Shares upon the earlier of (i) the passage of
one year from the effective date of the Registration Statement covering such
Shares, (ii) at such time as an opinion of counsel satisfactory in form and
substance to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act, and
(iii) at such time as the Shares become eligible for resale by the Purchaser
without any volume limitations or other restrictions pursuant to Rule
144(b)(1)(i) under the Securities Act or any other rule of similar effect.

 

- 25 -



--------------------------------------------------------------------------------

9.    Termination.

9.1    Termination of Agreement Prior to Closing. This Agreement may be
terminated at any time prior to the Closing:

(a)    with respect to any Purchaser or any Selling Stockholder, by the mutual
written consent of such Purchaser, the Selling Stockholder and the Company;

(b)    by any Purchaser (with respect to the obligations of such Purchaser), any
Selling Stockholder (with respect to the obligations of such Selling
Stockholder), or the Company, upon written notice to the other parties, if the
Closing shall not have occurred on or prior to the date that is ten
(10) calendar days following the date of this Agreement; provided, however, that
the right to terminate this Agreement under this Section 9.1(b) shall not be
available to any party whose breach of any provision of this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date or the failure of a condition in Section 6 or
Section 7 hereof to be satisfied at such time;

(c)    by any Purchaser (with respect to the obligations of such Purchaser), any
Selling Stockholder (with respect to the obligations of such Selling
Stockholder), or the Company, upon written notice to the other parties, in the
event that a Governmental Authority has issued an order, decree, or ruling or
taken any other action permanently restraining, enjoining, or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
and such order, decree, ruling, or other action has become final and
nonappealable; provided, however, that the right to terminate this Agreement
under this Section 9.1(c) shall not be available to any party whose breach of
any provision of this Agreement shall have been the cause of, or shall have
resulted in, such order, decree, ruling, or other action;

(d)    by any Purchaser (with respect to the obligations of such Purchaser),
upon written notice to the Selling Stockholders and the Company, if (i) there
has been a breach of any representation, warranty, covenant, or agreement made
by the Selling Stockholders or the Company in this Agreement, such that the
conditions to Closing set forth in Section 6.1 and Section 6.2 hereof, as
applicable, would not be satisfied; and (ii) such breach is not cured (if
curable) within ten days after delivery of such notice; provided that this
Section 9.1(d) shall only apply if such Purchaser is not in material breach of
any of its obligations under this Agreement; or

(e)    by the Company or any Selling Stockholder (with respect to the
obligations of the Company or such Selling Stockholder, as applicable), upon
written notice to any Purchaser, if (i) there has been a breach of any
representation, warranty, covenant, or agreement made by such Purchaser in this
Agreement, such that the conditions to Closing set forth in Section 7.1 and
Section 7.2 hereof, as applicable, would not be satisfied and (ii) such breach
is not cured (if curable) within ten days after delivery of such notice;
provided that this Section 9.1(e) shall only apply if the Company or such
Selling Stockholder, as applicable, is not in material breach of any of its
obligations under this Agreement.

9.2    Effect of Termination Prior to Closing. In the event of termination of
this Agreement as provided in Section 9.1 hereof, this Agreement shall become
void and have no effect without any liability or obligation on the part of any
party hereto as to which such

 

- 26 -



--------------------------------------------------------------------------------

termination has been duly effected (other than the provisions of Section 8 and
Section 10 hereof and this Section 9.2); provided, however, that nothing herein
shall relieve any party from any liability for any breach by such party of its
representations, warranties, covenants, or agreements set forth in this
Agreement prior to such termination.

10.    Miscellaneous.

10.1    Successors and Assigns. The parties’ rights under this Agreement may not
be assigned by any party hereto without the prior written consent of the other
parties hereto. The parties’ duties under this Agreement may not be delegated by
any party hereto without the prior written consent of the other parties hereto.
The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of the parties hereto.

10.2    Notices. Any notice or request required or permitted to be delivered
under this Agreement shall be given in writing and shall be deemed effectively
given (a) if given by personal delivery, upon actual delivery; (b) if given by
facsimile, upon receipt of confirmation of a completed transmittal; (c) if given
by mail, upon the earlier of (i) actual receipt of such notice by the intended
recipient; or (ii) three business days after such notice is deposited in first
class mail, postage prepaid; (d) if given by an internationally recognized
overnight courier, one business day after delivery to such courier for overnight
delivery; and (e) if given by electronic mail, upon delivery provided that the
sending party has not received an automated message indicating that the email
delivery failed. All notices to the Company and the Selling Stockholders shall
be addressed to the address below and all notices to any Purchaser shall be
addressed to the address listed on such Purchaser’s signature page hereto, or at
such other address as the parties hereto may designate by ten days’ advance
written notice to the other parties:

If the Company:

Equity Bancshares, Inc.

7701 East Kellogg Drive, Suite 300

Wichita, Kansas 67207

Attention: Brad S. Elliott

Facsimile: (316) 681-0839

Email: belliott@equitybank.com

With a copy to (which shall not constitute notice to the Company):

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention: Michael G. Keeley, Esq.

Facsimile: (214) 855-8200

Email: mike.keeley@nortonrosefulbright.com

 

- 27 -



--------------------------------------------------------------------------------

If to Selling Stockholders:

[See signature pages hereto]

If to a Purchaser:

[See signature pages hereto]

10.3    Governing Law. This Agreement shall be governed in all respects by the
Laws of the State of Kansas without regard to choice of Law or principles that
could require the application of the Laws of any other jurisdiction.

10.4    Submission to Jurisdiction; Venue; Waiver of Trial by Jury. Each party
agrees that it will bring any action or proceeding in respect of any claim
arising out of or related to this Agreement or the transactions contemplated
hereby exclusively in any federal or state court of competent jurisdiction
located in the State of Kansas (the “Chosen Courts”), and, solely in connection
with claims arising under this Agreement or the transactions that are the
subject of this Agreement, (i) irrevocably submits to the exclusive jurisdiction
of the Chosen Courts, (ii) waives any objection to laying venue in any such
action or proceeding in the Chosen Courts, (iii) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
party and (iv) agrees that service of process upon such party in any such action
or proceeding will be effective if notice is given in accordance with
Section 10.2. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION 10.4.

10.5    Equitable Relief. The parties hereto agree that irreparable damage would
occur in the event that any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties hereto shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction, this being in addition
to any other remedy to which they are entitled at Law or in equity.
Additionally, each party hereto irrevocably waives any defense based on adequacy
of any other remedy, whether at Law or in equity, that might be asserted as a
bar to the remedy of specific performance of any of the terms or provisions
hereof or injunctive relief in any action brought therefor.

 

- 28 -



--------------------------------------------------------------------------------

10.6    Severability. If any provision of this Agreement or the application of
any such provision to any person or circumstance shall be declared by any court
of competent jurisdiction to be invalid, illegal, void, or unenforceable in any
respect, all other provisions of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid, illegal, void, or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired, or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void, or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible to the fullest
extent permitted by Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

10.7    Entire Agreement. This Agreement, including the Annexes hereto,
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior written, and prior and
contemporaneous oral, agreements and understandings between the parties with
respect to the subject matter hereof.

10.8    No Third Party Beneficiaries. Nothing in this Agreement (implied or
otherwise) is intended to confer upon any person other than the parties hereto,
or their respective successors and permitted assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.

10.9    Headings; Interpretation. All headings and subheadings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. The words “include,” “includes,” and
“including” will be deemed to be followed by the phrase “without limitation.”
The meanings given to terms defined herein will be equally applicable to both
the singular and plural forms of such terms. Unless expressly provided to the
contrary, the word “or” is not exclusive and “hereunder,” “hereof,” “herein” and
words of similar import are references to this Agreement as a whole and not any
particular section or other provision of this Agreement. Whenever the context
may require, any pronoun includes the corresponding masculine, feminine, and
neuter forms. All references to “dollars” or “$” will be deemed references to
the lawful money of the United States of America. Further, the parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any provisions of this Agreement. All
annexes attached hereto are hereby incorporated herein by reference and made a
part hereof.

10.10    Expenses. Whether or not the Closing shall occur, all fees, costs, and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees, shall be paid by the
party incurring such expenses.

10.11    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Shares pursuant to
the Agreements has been made by such Purchaser independently

 

- 29 -



--------------------------------------------------------------------------------

of any other Purchaser. Nothing contained in the Agreements, and no action taken
by any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
the Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

10.12    Amendments and Waivers. No term of this Agreement may be amended or
modified without the prior written consent of each party hereto. No provision of
this Agreement may be waived except in a writing executed and delivered by the
party against whom such waiver is sought to be enforced.

10.13    Certain Definitions. The following terms shall have the respective
meanings for all purposes of the Agreement:

(a)    “Affiliate” of any Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” when used
with respect to any Person has the meaning specified in Rule 12b-2 promulgated
under the Exchange Act; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

(b)    “Company Material Adverse Effect” shall mean any change, development,
occurrence, or event that would reasonably be expected to be materially adverse
to (i) the business, properties, assets, liabilities, consolidated results of
operations, or financial condition of the Company and its Subsidiaries, taken as
a whole; or (ii) the ability of the Company to consummate the transactions
contemplated hereby; provided that any such change, development, occurrence, or
event resulting or arising from or relating to any of the following matters
shall not be considered when determining whether a Company Material Adverse
Effect has occurred or would reasonably be expected to occur: (1) any change,
development, occurrence, or event affecting the businesses or industries in
which the Company and its Subsidiaries operate; (2) any conditions affecting the
United States of America’s general economy or the general economy in any
geographic area in which the Company or its Subsidiaries operate or developments
or changes therein or the financial and securities markets and credit markets in
the United States of America or elsewhere in the world; (3) political
conditions, including acts of war (whether or not declared), armed hostilities,
and terrorism, or developments or changes therein; (4) any conditions resulting
from natural disasters; (5) changes in any Laws or GAAP; (6) any action taken or
omitted to be taken by or at the written request or with the written consent of
any Purchaser; (7) any announcement or pendency of this Agreement or the
transactions contemplated hereby; (8) changes in the market price or trading
volume of Class A Common Stock or any other equity, equity-related, or debt
securities of the Company or its Affiliates (it being understood that the
underlying circumstances, events,

 

- 30 -



--------------------------------------------------------------------------------

or reasons giving rise to any such change can be taken into account in
determining whether a Company Material Adverse Effect has occurred or would
reasonably be expected to occur); (9) any failure by the Company or its
Subsidiaries to meet any internal or public projections, forecasts, estimates,
or guidance for any period (it being understood that the underlying
circumstances, events, or reasons giving rise to any such failure can be taken
into account in determining whether a Company Material Adverse Effect has
occurred or would reasonably be expected to occur); or (10) any legal claims or
other proceedings made by any of the Company’s stockholders (on their own behalf
or on behalf of the Company) arising out of or related to this Agreement;
provided, however, that the changes, developments, occurrences, or events set
forth in clauses (1), (2), (3), (4), and (5) above may be taken into account in
determining whether there has been or is a Material Adverse Effect if and only
to the extent such changes, developments, occurrences, or events have a
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to banks and bank holding companies in the United States of America.

(c)    “Governmental Authority” shall mean any foreign governmental authority,
the United States of America, any state of the United States of America, and any
political subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court, or other
tribunal, having jurisdiction over any Purchaser, the Company, any of the
Company’s Subsidiaries, or their respective properties.

(d)    “Indebtedness” shall mean, as to any Person, without duplication: (i) all
indebtedness (including principal, interest, fees, and charges) of such Person
for borrowed money or for the deferred purchase price of property or services;
(ii) any other indebtedness which is evidenced by a promissory note, bond,
debenture, or similar instrument; and (iii) any obligation under or in respect
of outstanding letters of credit, acceptances, and similar obligations created
for the account of such Person.

(e)    “Knowledge” of (i) the Company shall mean the actual knowledge of any of
the following individuals: Brad S. Elliott, Chairman and Chief Executive Officer
of the Company, and Gregory H. Kossover, Executive Vice President and Chief
Financial Officer of the Company, (ii) any Selling Stockholder shall mean the
actual knowledge of such Selling Stockholder’s Chief Executive Officer and Chief
Financial Officer or similarly situated manager, member or general partner, and
(iii) any Purchaser shall mean the actual knowledge of such Purchaser’s Chief
Executive Officer and Chief Financial Officer or similarly situated manager,
member or general partner, without any obligation to investigate on the part of
such Person.

(f)    “Laws” means any applicable laws, statutes, ordinances, rules,
regulations or decrees of any jurisdiction or any award, decision, injunction,
judgment, decree, settlement, order, process, ruling, subpoena or verdict
(whether temporary, preliminary or permanent) entered, issued, made or rendered
by any court, administrative agency, arbitrator, Governmental Authority or other
tribunal of competent jurisdiction.

(g)    “Lien” shall mean any mortgage, pledge, charge, encumbrance, security
interest, collateral assignment, or other lien or restriction.

 

- 31 -



--------------------------------------------------------------------------------

(h)    “Permitted Liens” shall mean (i) Liens for taxes, assessments, or levies
not yet due (subject to applicable grace periods) or which are being contested
in good faith by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Company in accordance with GAAP;
(ii) carriers,’ warehousemen’s, mechanics,’ landlords,’ vendors,’ materialmen’s,
repairmen’s, sureties,’ or other like Liens arising in the ordinary course of
business and securing amounts not yet due or which are being contested in good
faith by appropriate proceedings if, in the case of such contested Liens,
adequate reserves with respect thereto are maintained on the books of the
Company in accordance with GAAP; (iii) easements, rights-of-way, covenants,
reservations, exceptions, encroachments, zoning, and similar restrictions and
encumbrances or title defects incurred in the ordinary course of business which,
in the aggregate, are not substantial in amount, and which would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect; (iv) bankers’ Liens, rights of set-off or similar
rights and remedies arising by operation of Law; (v) rights of lessees and
sublessees in assets leased by the Company or any Subsidiary not prohibited
elsewhere herein; (vi) pledges and Liens securing liabilities for public or
statutory obligations or any discount with, borrowing from or other obligations
to Federal Home Loan Bank or any inter-bank credit facilities; and
(vii) mortgages and other security interests granted by the Company or its
Subsidiaries pursuant to that certain Loan and Security Agreement, dated
January 28, 2016, between Equity Bancshares, Inc. and ServisFirst Bank, as
amended from time to time.

(i)    “Person” shall mean any individual, corporation, trust, unincorporated
organization, Governmental Authority, or any other form of entity.

(j)    “Securities Act” shall mean the Securities Act of 1933, as amended.

(k)    “Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust, or estate of which (or in which) more
than fifty percent of (i) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (regardless of whether at the time capital stock of any other class
or classes of such corporation shall or might have voting power upon the
occurrence of any contingency); (ii) the interest in the capital or profits of
such partnership, joint venture, or limited liability company; or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries, or by one or more of such Person’s other Subsidiaries.

10.14    Counterparts. This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format (e.g., “PDF”), each of which may be executed by less than all parties
hereto, each of which shall be enforceable against the parties hereto actually
executing such counterparts, and all of which together shall constitute one
instrument.

[Signature Pages Follow]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound by the
terms hereof, have caused this Agreement to be executed as of the date first
written above by their officers or other representatives thereunto duly
authorized.

 

COMPANY:     EQUITY BANCSHARES, INC.     By:  

 

    Name:   Brad S. Elliott     Title:   Chairman and Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SELLING STOCKHOLDERS     PATRIOT FINANCIAL PARTNERS, L.P.     By:  

 

    Name:  

 

    Title:  

 

    PATRIOT FINANCIAL PARTNERS PARALLEL, L.P.     By:  

 

    Name:  

 

    Title:  

 

    Address for Notice for Patriot Financial Partners, L.P. and Patriot
Financial Partners Parallel, L.P.:     Patriot Financial Partners LP.     Cira
Center     2929 Arch St, 27th Fl     Philadelphia, PA. 19104-2868     Attention:
Michael B. High     Facsimile: (215) 399-4672     Email: mhigh@patriotfp.com    
With a copy to (which shall not constitute notice):     Silver, Freedman, Taff &
Tiernan LLP     3299 K Street, NW, Suite 100     Washington, DC 20007    
Attention: Kenneth B. Tabach, Esq.     Facsimile: (202) 337-5502     Email:
ktabach@sfttlaw.com

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SELLING STOCKHOLDERS     ENDICOTT OPPORTUNITY PARTNERS III, L.P.     By:  

 

    Name:  

 

    Title:  

 

    Address for Notice:    

Endicott Opportunity Partners III, L.P.

c/o The Endicott Group

    570 Lexington Avenue, 37th Floor     New York, New York 10022     Attention:
Bradley E. Maneely     Facsimile: (212) 355-5530     Email:
brad@theendicottgroup.com     With a copy to (which shall not constitute
notice):     Schulte Roth & Zabel LLP     919 Third Avenue     New York, New
York 10022     Attention: Eleazer Klein, Esq.     Facsimile: (212) 593-5955    
Email: eleazer.klein@srz.com

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:    

 

    (Name of Purchaser)     By:  

 

    Name:  

 

    Title:  

 

    Number of Shares of Class A Common Stock

    to be Purchased:  

 

    Address for Notice:    

 

   

 

   

 

   

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX A

Selling Stockholders and Number of Shares

 

Selling Stockholder

   Number of Shares
of Sold  

Patriot Financial Partners, L.P.

     153,251 (1) 

Patriot Financial Partners Parallel, L.P.

     26,474 (2) 

Endicott Opportunity Partners III, L.P.

     140,275 (3)    

 

 

 

Total

     320,000 (4)    

 

 

 

 

(1) Consists of 153,251 shares of Class A Common Stock issuable upon the
automatic conversion of an equal number of shares of the Company’s Class B
Common Stock as a result of the sale of the Shares by the Selling Stockholder to
the Purchasers hereunder.

(2) Consists of 26,474 shares of Class A Common Stock issuable upon the
automatic conversion of an equal number of shares of the Company’s Class B
Common Stock as a result of the sale of the Shares by the Selling Stockholder to
the Purchasers hereunder.

(3) Consists of 140,275 shares of Class A Common Stock issuable upon the
automatic conversion of an equal number of shares of the Company’s Class B
Common Stock as a result of the sale of the Shares by the Selling Stockholder to
the Purchasers hereunder.

(4) Consists of 320,000 shares of Class A Common Stock issuable upon the
automatic conversion of an equal number of shares of the Company’s Class B
Common Stock as a result of the sale of the Shares by the Selling Stockholders
to the Purchasers hereunder.

 

[Annex A to Securities Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX B

Form of Registration Rights Agreement

[Attached as Exhibit 10.2 to Form 8-K]

 

[Annex B to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE 3.7

Allocation of Broker’s Fee for Selling Stockholders

The total amount payable to Keefe, Bruyette and Woods, Inc. with respect to
Shares sold by the Company and Selling Stockholders is $1,771,250.

Amount to be paid by the Company: $1,251,250

Amount to be paid by Patriot Financial Partners, L.P.: $249,033

Amount to be paid by Patriot Financial Partners Parallel, L.P.: $43,020

Amount to be paid by Endicott Opportunity Partners III, L.P.: $227,946